DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 3, 2021.  Claims 4, 8-11, 13, 15-23, 27, 31-34, 36, 38-45 have been cancelled.  Thus, claims 1-3, 5-7, 12, 14, 24-26, 28-30, 35, 37, 46 and 47 are pending.  Claims 1, 24 and 47 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-3, 5-7, 12, 14, 24-26, 28-30, 35, 37, 46 and 47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2020/0322587 to Oh et al. (hereinafter “Oh”) discloses editing of image/video data before and after projection can be further performed, and a metadata can be generated.  For example, in the preprocessing process, a metadata for an initial viewing orientation, a user's initial position, and a region of interest (ROI) may be generated. A 360 video reception apparatus may select the target view by comparing location and/or viewing orientation 
With respect to independent claims 1, 24 and 47, Oh, taken singly or in combination with other prior art of record, does not disclose or teach adjust at least part of at least one of the Rol matching PCVSs, being displayed Rol matching PCVSs, to compensate for differences between (i) the current LoS of the airborne platform with respect to the Rol and (ii) the LoS of the sensor carried by the corresponding platform, used to capture the corresponding PCVS with respect to the fixed coordinate system established in space; and display the displayed Rol matching PCVSs on a see-through display of the airborne platform to an operator of the airborne platform during a current operation of the airborne platform, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661